Citation Nr: 1745897	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  11-03 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and major depressive disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and major depressive disorder.

3. Entitlement to service connection for a low back disability, to include as secondary to service-connected knee disabilities.

4. Entitlement to service connection for a left leg disability, to include as secondary to service-connected knee disabilities.

5. Entitlement to service connection for a right arm disability.

6. Entitlement to a rating in excess of 10 percent for a service-connected right knee disability. 

7. Entitlement to a rating in excess of 10 percent for a service-connected left knee disability.

8. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and W.S.


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from January 1989 to August 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge during a December 2013 videoconference hearing in December 2013.  A transcript of that hearing is associated with the claims file. 

This case was previously before the Board in August 2014 when it was remanded for additional development.  It has returned for adjudication.

The Veteran submitted additional evidence after the most recent supplemental statement of the case was issued in October 2016 along with a waiver of RO consideration.  Accordingly, all evidence has been reviewed by the Board with respect to the claims adjudicated herein.  

Service connection for major depression was denied in July 2004.  Thereafter, in a decision dated in December 2009, the RO denied reopening the Veteran's claim for service connection for a psychiatric disorder, which was being identified by the Veteran as bipolar disorder.  When varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter." Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337   (Fed. Cir. 2008).

The Veteran most recently claimed entitlement to service connection for bipolar disorder.  His treatment records show that he has also been diagnosed with major depression.  Thus, the claim presently on appeal is a continuation of the Veteran's previous claims for service connection for a psychiatric disorder, however variously claimed and diagnosed.  Therefore, under Boggs and Velez, new and material evidence is required to reopen the claim. 

The issues of entitlement to service connection for an acquired psychiatric disorder, left leg disability, and low back disability, increased ratings for a right knee and left knee disabilities, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In an unappealed December 2009 rating decision, the RO denied reopening the claim of entitlement to service connection for bipolar disorder, previously claimed as major depressive disorder with psychosis.

2. The evidence received since the December 2009 rating decision is new to the record and relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for an acquired psychiatric disorder.  

3. A preponderance of the evidence is against the finding that the Veterans has had chronic disability of the right upper extremity (arm) at any time during the appeal period.


CONCLUSIONS OF LAW

1. The December 2009 decision that denied reopening the claim for bipolar disorder is final.  38 C.F.R. §§ 20.1103, 20.1104 (2016).

2. New and material evidence has been received sufficient to reopen the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for entitlement to service connection for a right arm disability have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board remanded the above claims, excepting the claim for entitlement to service connection for an acquired psychiatric disorder, in August 2014 for additional development, including to obtain updated treatment records and additional opinions regarding the claims on appeal.  In response to the remand directives, additional treatment records were associated with the claims file and additional examinations with addendum opinions were obtained in May 2016.  With respect to the claims adjudicated herein, the Board finds that there has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Neither the Veteran nor his attorney has raised any other issues with the duty to notify or duty to assist with respect to the issues adjudicated herein.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. New and Material Evidence

In a November 2014 rating decision, the RO reopened the Veteran's claim for entitlement to service connection for bipolar disorder.  Irrespective of the RO's action, however, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In considering whether there is "new and material evidence," all evidence submitted since the last prior final decision, on any basis, must be considered.  Evans v. Brown, 9 Vet. App. 1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

An unappealed July 2004 decision denied service connection for major depression.  The RO determined, in pertinent part, that there was no relationship between any diagnosed psychiatric disability and the Veteran's bilateral knee disorder or his active service.  In December 2009, the RO denied the Veteran's request to reopen the claim of entitlement to service connection for bipolar disorder, previously claimed as major depressive disorder with psychosis.  The basis of the denial was predicated on the record lacking evidence of bipolar disorder in service and no evidence of a nexus between bipolar disorder and the Veteran's service-connected knee disabilities.  The Veteran did not file a notice of disagreement or submit additional evidence within one year of the decision.  Accordingly, the decision is final.  38 U.S.C.A. § 7105.

The Veteran filed a request to reopen his claim for service connection for bipolar disorder in October 2013.  Evidence received since the December 2009 denial includes treatment records showing ongoing mental health treatment for bipolar disorder and depression and Social Security Administration (SSA) records indicating that the Veteran was awarded SSA disability benefits in part due to his mental conditions.  Of particular note, the Veteran submitted a July 2017 statement dated wherein he described how his service connected bilateral knee disabilities caused chronic and nearly intractable pain, that he used drugs and alcohol to self-medicate, and that the drugs and alcohol had caused or aggravated his psychiatric disorder.  He added that his inability to work due to his knee disabilities had also aggravated his depression.   The credibility of these statements is presumed.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As this evidence is both new and material to a previously unestablished element, a nexus between his psychiatric complaints and his service-connected knee disabilities, the petition to reopen the claim for entitlement to service connection for an acquired psychiatric disorder is granted.  

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as degenerative joint disease (arthritis), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  

Additionally, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.  

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102;  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran claims that he has a right arm disability attributable to his service-connected bilateral knee disabilities.  Specifically, he stated that in 2002, his knee gave out and he fell down, injuring his right arm.  

The Veteran's service treatment records are absent of complaints or treatment for a right arm condition. 

Records show treatment in August 2008 after the Veteran fell down concrete stairs when his knee "gave out".  He stated that he scraped his right forearm at the time of the fall.  On examination, he was noted to have superficial skin abrasions of medial aspect of the right forearm and upper arm.  

During an October 2009 VA examination, the Veteran reported that a year prior, the Veteran's knees gave out on him, causing him to fall down over concrete steps.  He further stated that there were superficial skin abrasions over the medial aspect of the right forearm and the upper arm.  The Veteran did not complain of pain in the right arm at the time of the examination.  He stated that the scars were ugly, but not painful or tender.  

VA treatment records from December 2013 indicate that the Veteran reported falling 2 months prior with resulting left arm pain.  X-rays showed no fractures.  

During the December 2013 VA hearing, the Veteran again indicated that his arm disability was related to a post-service fall.  He said he fell in 2002, 2004, and, most recently, a few weeks prior to the hearing.  He related the falls to his service-connected bilateral knee disabilities.      

January 2014 treatment records show that he was treated for right elbow pain after he tripped and fell.  X-rays of the right elbow and forearm were negative.  He was assessed with a right elbow contusion.   

During a May 2016 VA examination, the Veteran reported that during service, he fell and his right arm hit a rock.  He said there was a medic who tended to his arm and that it healed very well, with only a small scar on his outer elbow.  The scar was not painful.  The examiner noted that a review of the Veteran's service treatment records did not show evaluation or treatment for a wound or laceration on his right arm.  Accordingly, the examiner opined that the Veteran's claimed right arm scar was less likely than not incurred in or caused by service.  


The Veteran also reported that he previously had right elbow pain as a result of a more recent fall, but he denied any current pain in the right upper extremity.  The Veteran stated that the "area healed well."  When he was asked about any scarring, he had difficulty locating an old laceration, described by the examiner as "barely perceptible and asymptomatic."  He had normal range of motion of the right shoulder but said he had low back pain with many of the shoulder movements during active range of motion and manual muscle testing.  The examiner opined that the Veteran's claimed right arm condition was less likely than not incurred in or caused by service.  The rationale was that the Veteran did not have a right shoulder/arm condition.  At the time of the examination, the Veteran had no complaints of right shoulder or upper arm pain.  He also did not complain of right elbow pain.  Rather, the right upper extremity was completely asymptomatic.

The examiner provided an addendum opinion in August 2016 indicating that the Veteran's claimed right arm condition is less likely than not proximately due to or the result of the Veteran's August 2008 fall.  The rationale was that the hospital records related to the fall showed that he had superficial skin abrasions to the medial aspect of the right forearm and upper arm.  Subsequent treatment did not show complaints or evaluations of the right arm.  Additionally, x-rays taken in January 2014 showed no fracture or dislocation in the right elbow, radius, or ulna.  During the May 2016 VA examination, the Veteran reported breaking the skin on his elbow after a fall in service, however there is no supporting documentation of such an injury.  The examiner further indicated that abrasions are wounds caused by superficial damage to the skin no deeper than the epidermis.  They are also known as scrapes and generally do not scar.  Accordingly, the abrasion sustained in August 2008 does not and should not cause any physical limitation or disability to the right arm.  

Based on the above, the preponderance of the evidence is against a finding that the Veteran has a diagnosed right arm disability attributable to his period of active service or his service-connected bilateral knee disabilities.  The Board does not necessarily question whether the Veteran's knee disabilities caused him to fall or whether he struck his right arm and/or elbow as a result of those falls.  However, despite the Veteran's contentions that he has pain in his right arm related to falls, there is no competent medical evidence of an underlying pathology.  Indeed, various x-rays taken throughout the appeal period were negative for any right arm disability.  Further, the May 2016 VA examiner indicated that an abrasion sustained in August 2008 would not cause any disability to the right arm.  It was also noted that a superficial abrasion would not be expected to result in any scarring.  

In the absence of evidence that the Veteran currently has a right arm disability, there can be no award of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board acknowledges that the requirement of a current disability is satisfied when the Veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that the claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, the facts of the present case are distinguished from those of McClain.  The evidence does not reflect that the Veteran had right arm disability that resolved during the pendency of the claim.  Rather, as discussed, the Board finds that the VA examinations and opinions are the most probative evidence that the Veteran did not have a right arm disability for VA purposes at any point during the appeal period.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for a right arm disability must therefore be denied.


ORDER

The petition to reopen the claim for entitlement to service connection for an acquired psychiatric disorder is granted.

Entitlement to service connection for a right arm disability is denied.  


REMAND

The Veteran attributes his currently diagnosed bipolar disorder and depression to his service-connected bilateral knee disabilities.  As noted above, secondary service connection is warranted when a disability was aggravated by a service-connected condition.  See Allen, 7 Vet. App. at 448-49.  The November 2014 VA examiner opined that the Veteran's psychiatric conditions were less likely than not proximately due to or the result of the Veteran's service-connected knee disabilities.  The rationale is that the VA psychiatric notes do not show a linkage of his bipolar disorder to his service-connected knee condition.  Unfortunately, there is no opinion regarding aggravation.  As the Veteran reports depression and self-medicating due to pain caused by his service-connected bilateral knee disabilities, an addendum opinion should be obtained on this matter.  

The Veteran currently claims that his lower back condition is secondary to his bilateral knee disabilities which cause him to walk with an altered gait and have resulted in multiple falls over the previous years.  The August 2014 Board remand directed the RO to obtain an opinion if any diagnosed back disability was "chronically worsened", or aggravated, by the Veteran's service-connected knee disabilities.  

The Veteran was afforded a VA examination in May 2016.  The examiner stated that the Veteran's "clinical presentation is consistent with a combination of mild lumbar spondylosis with a significant psychological/behavioral component to the pain."  Although the examiner opined that the Veteran's back condition is less likely than not related to service or a service-connected disability, the examiner failed to opine on whether the Veteran's back condition was aggravated by his service-connected knee disabilities.  A remand to cure this defect is warranted.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  


The examiner further stated that he would have to resort to speculation as to whether one of the Veteran's falls might have contributed to the Veteran's back condition.  However, the examiner failed to provide a rationale for so finding.  See Jones v. Shinseki, 23 Vet. App. 382 (2011) ( holding that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record).

The Board has reviewed the private opinion submitted by the Veteran in July 2017 by Dr. J.K., but finds that opinion is also inadequate.  Dr. J.K. merely determined that it was likely that the Veteran's low back disability was the result of falls caused by his knees giving way.  No rationale was provided with this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion").

Additionally, as noted in the August 2014 Board remand, the issue of entitlement to service connection for a left leg disability is inextricably intertwined with the Veteran's claim of entitlement to service connection for a low back disability.  The Veteran was diagnosed with left leg radiculopathy in November 2008 related to his low back disability.  However, the May 2016 VA examiner stated that the Veteran's left leg sensory complaints were consistent with being psychological/behavioral in etiology and not due to any mild lumbosacral degenerative changes.  If service connection for the Veteran's claimed back disability is warranted, an opinion should be obtained to reconcile these findings.    

With respect to the Veteran's service-connected bilateral knee patellofemoral pain syndrome, the Veteran was afforded an updated VA examination in October 2017.  This examination was subsequent to the issuance of the most recent supplemental statement of the case in October 2016.  To preclude prejudice to the Veteran, the RO must consider this additional evidence before the Board can further adjudicate the issues.  See 38 C.F.R. § 19.37 (2016).  The Veteran should also be afforded an opportunity to respond to the results of the examination and the RO's decision.  

Further, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the above claims being remanded.  As the Veteran does not currently meet the schedular rating required for TDIU under 4.16(a), the outcomes of the above claims will impact the Veteran's TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).

Finally, as these matters are being remanded for further development, the RO should attempt to obtain any ongoing medical records pertinent to the Veteran's claims.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, associate any updated VA and non-VA treatment records with the claims file. 

2. Thereafter, an addendum opinion should be obtained regarding the Veteran's claimed acquired psychiatric disorders.  The appropriate medical professional should review the claims file, including a copy of this remand, and answer the following:

(a) Identify each psychiatric disorder diagnosed during the appeal period, including bipolar disorder and depression.

(b) For each psychiatric disorder diagnosed, is it at least as likely as not (50 percent probability or greater) that the disability was caused by the Veteran's service-connected bilateral knee patellofemoral pain syndrome?  

(c) For each psychiatric disorder diagnosed, is it at least as likely as not (50 percent probability or greater) that the disability was aggravated by the Veteran's service-connected bilateral knee patellofemoral pain syndrome? 

The examiner should specifically address the Veteran's reports that his chronic knee disabilities, and related pain, caused unemployment and the need to self-medicate with drugs and alcohol and that both problems factored to cause or aggravate his depression.    

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The medical professional must include a rationale for any opinion expressed.   However, if the medical professional cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion. 

3. Then, an addendum opinion should be obtained from the May 2016 VA examiner regarding the Veteran's claimed back disability, if available.  If the examiner is not available, another appropriate medical professional should review the claims file and respond to the inquiries below.  If the medical professional finds that a new examination is necessary, one should be arranged.  The examiner should review the claims file, including a copy of this remand, and answer the following:

(a) Identify each back disability diagnosed during the appeal period (from October 2007).

(b) For each back disability diagnosed, is it at least as likely as not (50 percent probability or greater) that the disability was caused by the Veteran's service-connected bilateral knee patellofemoral pain syndrome?  

(c) For each back disability diagnosed, is it at least as likely as not (50 percent probability or greater) that the disability was aggravated by the Veteran's service-connected bilateral knee patellofemoral pain syndrome? 

(d) Reconcile the November 2008 diagnosis of left leg radiculopathy associated with a low back disability with the May 2016 VA examination findings that the Veteran's left lower extremity sensory complaints are consistent with being psychological/behavioral in etiology and not due to the Veteran's back disability.  

The examiner should reconcile his or her opinion with the Dr. J.K.'s finding that the Veteran's bilateral knee disabilities cause him to walk with an altered gait and have caused him to fall multiple times, and that the Veteran's back disability was caused or aggravated by the falls and/or altered gait.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The medical professional must include a rationale for any opinion expressed.   However, if the medical professional cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion. 

4. Review the most recent knee examination, dated in October 2017, and determine whether this evidence serves to grant an increased rating for the Veteran's bilateral knee patellofemoral pain syndrome.  In so doing, the AOJ should consider/determine whether the opinion adequately addresses the Veteran's complaints of instability of the knees, and related use of knee braces, when compared to findings made on examination.

5. Thereafter, readjudicate the issues on appeal, including entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a supplemental statement of the case which addresses all relevant evidence and afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


